 
 
I 
111th CONGRESS 1st Session 
H. R. 1193 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2009 
Mr. Kennedy (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Oversight and Government Reform, Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Health Service Act with respect to eating disorders, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Response to Eliminate Eating Disorders Act of 2009. 
2.Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Findings. 
Sec. 4. Definition. 
Title I—Research 
Sec. 101. Activities to improve eating disorder-related research and funding. 
Sec. 102. Eating disorders surveillance and research program. 
Title II—Education and Prevention 
Sec. 201. Study of mandatory BMI reporting in school. 
Sec. 202. Training and education. 
Sec. 203. Health professional education and training. 
Sec. 204. Education and training for all health professionals. 
Sec. 205. Education and training for school and higher education professionals. 
Sec. 206. Eating disorder research and report. 
Sec. 207. Public service announcements. 
Sec. 208. Sense of Congress. 
Title III—Treatment 
Sec. 301. Coverage for treatment for eating disorders under group health plans, individual health insurance coverage, and FEHBP.  
3.FindingsThe Congress finds as follows: 
(1)Risk of death among individuals with anorexia nervosa is 11 times greater than their same age peers without anorexia. 
(2)Health consequences such as osteoporosis (brittle bones), gastrointestinal complications, and dental problems are significant health and financial burdens throughout life. 
(3)An estimated 5,000,000 to 10,000,000 women and girls and 1,000,000 men and boys suffer from eating disorders, including anorexia nervosa, bulimia nervosa, and eating disorders not otherwise specified (EDNOS) (including binge eating disorder). The lifetime prevalence of all eating disorders in America is 0.6 to 4.5 percent. 
(4)Anorexia nervosa is an eating disorder characterized by self-starvation and excessive weight loss. An estimated 0.9 percent of American women and 0.3 percent of American men will suffer from anorexia nervosa in their lifetime. 
(5)Anorexia nervosa is associated with serious health consequences including heart failure, kidney failure, osteoporosis, and death. 
(6)Bulimia nervosa is an eating disorder characterized by excessive food consumption followed by inappropriate compensatory behaviors, such as self-induced vomiting, misuse of laxatives, fasting, or excessive exercise. An estimated 1.5 percent of American women and 0.5 percent of American men will suffer from this disorder in their lifetime. 
(7)Bulimia nervosa is associated with cardiac, gastrointestinal, and dental problems including irregular heartbeats, gastric rupture, peptic ulcer, tooth decay, and death. 
(8)Binge eating disorder is characterized by frequent episodes of uncontrolled overeating. Binge eating disorder is common: an estimated 3.5 percent of American women and 2.0 percent of American men will suffer from this disorder in their lifetime. 
(9)Binge eating is associated with obesity, heart disease, gall bladder disease, and diabetes. 
(10)Many more suffer from some, but not all, of the symptoms of anorexia nervosa, bulimia nervosa, or binge eating disorder, which is referred to as eating disorders not otherwise specified (EDNOS). Between 4 percent and 20 percent of young women practice unhealthy patterns of dieting, purging, and binge eating. 
(11)Eating disorders are more common in women, but they do occur in men. Rates of binge eating disorder are similar in females and males. 
(12)Eating disorders usually appear in adolescence and are associated with substantial psychological problems, including depression, substance abuse, and suicide. Eating disorders also develop in younger children and adults, compromising health and daily functioning. 
(13)Eating disorders are found across races, ethnicities, and socioeconomic groups in the United States. White females are more likely to suffer from anorexia, while African-American girls are especially vulnerable to developing eating disorders that involve binge eating. Body dissatisfaction in young girls has been shown in white, African-American, Hispanic, and Asian girls. 
4.DefinitionIn this Act, the term eating disorder includes anorexia nervosa, bulimia nervosa, and eating disorders not otherwise specified (EDNOS) (including binge eating disorder), as defined in the fourth edition of Diagnostic and Statistical Manual of Mental Disorders or such later edition as the Secretary may specify. 
IResearch 
101.Activities to improve eating disorder-related research and fundingTitle IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following: 
 
JEating disorder-related activities 
499A.Authority of the director of the national institutes of health relating to eating disorders 
(a)Identifying total expenditures on eating disordersThe Director of NIH, in coordination with the National Institute of Mental Health, the Office of Research on Women’s Health, and other institutes of the National Institutes of Health, shall identify the total amount of expenditures, both intramural and extramural, by the National Institutes of Health for eating disorders for each of fiscal years 2007 and 2008. 
(b)Budget for eating disorders research and coordination of activities and programsThe Director of NIH, based on the strategic plan developed under subsection (c), shall— 
(1)develop and oversee the implementation of a scientifically justified budget for research on eating disorders at the National Institutes of Health; 
(2)coordinate all research activities and programs on eating disorders at the institutes, centers, and divisions of the National Institutes of Health; and 
(3)evaluate all such activities and programs. 
(c)Strategic plan for eating disorders research 
(1)In generalThe Director of NIH shall develop, in consultation with leading eating disorder researchers, and oversee the implementation of a comprehensive, long-range plan for the conduct and support of research on eating disorders by the institutes, centers, and divisions of the National Institutes of Health. 
(2)RequirementsThe plan developed under paragraph (1) shall— 
(A)be updated on an annual basis; 
(B)identify critical scientific questions related to eating disorders and establish priorities among such questions; 
(C)based on the priorities established under subparagraph (B), specify the short- and long-range objectives to be achieved, and estimate the resources needed to achieve these objectives; 
(D)evaluate the sufficiency of existing research programs on eating disorders to meet the objectives specified under subparagraph (C), and establish objectives, timelines, and criteria for evaluating future research programs; 
(E)be coordinated with the activities of the centers of excellence receiving funds under section 499B(b); and 
(F)make recommendations for changes to existing research programs on eating disorders. 
(d)Budgetary authority 
(1)In generalThe Director of NIH shall— 
(A)in accordance with the strategic plan developed under subsection (c), annually prepare and submit to Congress a scientifically justified budget estimate for research on eating disorders to be conducted within the agencies of the National Institutes of Health, which shall include the amount of funds that will be required for— 
(i)the continued funding of ongoing discretionary program initiatives at the institutes, centers, and divisions of the National Institutes of Health; and 
(ii)the funding of new and complementary program initiatives; and 
(B)receive all research funds for eating disorders described in subparagraph (A), and allocate those funds to the institutes, centers, and divisions of the National Institutes of Health. 
(2)Effective dateParagraph (1)(B) shall become effective in the fiscal year following the submission of the eating disorder budget described in paragraph (1)(A). 
(e)Evaluation and report 
(1)EvaluationThe Director of NIH shall evaluate the effect of this section on the planning and coordination of research programs on eating disorders at the institutes, centers, and divisions of the National Institutes of Health, and the extent to which funding mandated under this section has followed the recommendation of the strategic plan developed under subsection (c). 
(2)ReportNot later than 1 year after the date of enactment of this section, the Director of NIH shall prepare and submit to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, a report based on the evaluation described in paragraph (1). 
(f)DefinitionsIn this part, the term eating disorder includes anorexia nervosa, bulimia nervosa, binge eating disorder, and eating disorders not otherwise specified (EDNOS), as defined in the fourth edition of Diagnostic and Statistical Manual of Mental Disorders. 
499B.Expansion, intensification, and coordination of activities of national institutes of health with respect to research on eating disorders 
(a)In general 
(1)Expansion of activitiesThe Director of NIH shall expand, intensify, and coordinate the activities of the National Institutes of Health with respect to research on eating disorders. 
(2)Administration of program; coordination among agenciesThe Director of NIH shall carry out this section acting through the Director of the National Institute of Mental Health, and in collaboration with the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development, the Director of the National Institute of Diabetes and Digestive and Kidney Diseases, the Director of the Office of Research on Women’s Health, and any other agencies or offices of the National Institutes of Health that the Director determines appropriate. 
(3)Task force 
(A)EstablishmentBefore making grants under subsection (b) for centers of excellence, the Director of NIH shall establish a task force (in this paragraph referred to as the task force) consisting of— 
(i)representatives of the institutes, centers, and divisions of the National Institutes of Health, as determined appropriate by the Director; 
(ii)eating disorders researchers, clinicians, and patient advocacy groups; and 
(iii)the general public. 
(B)DutiesThe task force shall— 
(i)assist researchers in developing applications and applying for grants and contracts to be awarded by centers of excellence described in subsection (b); 
(ii)conduct a thorough examination of the field of eating disorders, create a list of priorities for eating disorders research, and develop a matrix of action items for such research; and 
(iii)conduct meetings to address issues with respect to eating disorders research, including guiding principles of centers of excellence under subsection (b); development of strategic research priorities; strategies for recruiting new scientists into the field of eating disorders and providing them with high-quality training; priorities and best practices for basic research, clinical research, treatment research, and prevention research; and development of a research infrastructure nationwide. 
(b)Centers of excellence 
(1)In generalIn carrying out subsection (a)(1), the Director of NIH shall award grants and contracts to public or nonprofit private entities, including universities, to pay all or part of the cost of planning, establishing, improving, and providing basic operating support for centers of excellence regarding research on eating disorders and training to perform research on eating disorders. 
(2)Research 
(A)In generalEach center of excellence that receives funding under paragraph (1) shall conduct basic research, clinical research, or both into eating disorders. 
(B)RequirementsThe research conducted by a center of excellence pursuant to subparagraph (A)— 
(i)shall be designed to improve understanding of the etiology, early identification, prevention, best treatment, medical and psychological sequelae of and recovery from eating disorders; 
(ii)shall be conducted in the fields of basic, clinical, prevention, and intervention sciences; and 
(iii)should include— 
(I)studies clarifying the nosology and assessment of eating disorders; 
(II)investigations to determine the biological, psychosocial, and behavioral risk factors that might appear in early childhood; 
(III)studies of promising treatments for eating disorders; 
(IV)evaluation of prevention programs for eating disorders; and 
(V)studies of the medical, psychological, and social sequelae of eating disorders. 
(C)Equal representation of research areasIn awarding grants and contracts under paragraph (1), the Director of NIH shall, to the extent practicable and appropriate, ensure that each of the research areas required by clauses (i) and (ii) of subparagraph (B) are equally represented. 
(3)Training to perform eating disorders researchEach center of excellence that receives funding under paragraph (1) shall provide at least 3 positions for doctoral level and post-doctoral level research trainees. 
(4)Services for patients 
(A)In generalA center of excellence that receives funding under paragraph (1) may expend amounts provided under a grant or contract under such paragraph to carry out a program to make individuals aware of opportunities to participate as subjects in research conducted by the centers. 
(B)Referrals and costsA program carried out under subparagraph (A) may, in accordance with such criteria as the Director of NIH may establish, provide to the subjects described in such subparagraph, referrals for health, mental health, and other services, and such patient care costs as are required for research. 
(C)Availability and accessThe extent to which a center of excellence that receives funding under paragraph (1) can demonstrate availability and access to clinical services shall be considered by the Director of NIH in decisions about awarding grants or contracts to applicants that meet the scientific criteria for funding under this section. 
(5)Coordination of centers of excellence 
(A)In generalThe Director of the National Institute of Mental Health shall, as appropriate, provide for the coordination of information among centers of excellence that receive funding under paragraph (1) and ensure regular communication between such centers. 
(B)Periodic reportsThe Director of the National Institute of Mental Health may require the periodic preparation of reports on the activities of centers of excellence that receive funding under paragraph (1) and the submission of such reports to the Director. 
(C)Collection and storage of dataThe Director of the National Institute of Mental Health shall establish and fund mechanisms and entities for collecting, storing, and coordinating data collected by centers of excellence that receive funding under paragraph (1) and data generated from public and private research partnerships. 
(6)OrganizationEach center of excellence that receives funding under paragraph (1) shall use the facilities of a single institution, or be formed from a consortium of cooperating institutions, meeting such requirements as may be prescribed by the Director of NIH. 
(7)Number; duration; additional periods 
(A)In generalThe Director of NIH shall provide for the establishment of not fewer than 3 centers of excellence under paragraph (1). 
(B)DurationExcept as provided in subparagraph (C), a grant or contract awarded under paragraph (1) shall not exceed a period of 5 years. 
(C)Additional periods 
(i)ExtensionThe period of a grant or contract awarded under paragraph (1) may be extended 1 or more additional periods not exceeding a total of 5 years if the operations of the center of excellence involved have been reviewed by an appropriate technical and scientific peer review group (including investigators from the field of eating disorders) established by the Director of NIH and the group has recommended to the Director that such period should be extended. 
(ii)AmountThe amount of any grant or contract under paragraph (1) for an additional period described in clause (i) shall not exceed $2,000,000 per fiscal year. 
(D)Public inputIn carrying out this section, the Director of NIH shall provide for a means through which the public can obtain information on the existing and planned programs and activities of the National Institutes of Health with respect to eating disorders and through which the Director can receive comments from the public regarding such programs and activities. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2010 through 2014. Amounts appropriated under this subsection shall be in addition to any other amounts appropriated for such purpose. 
499C.Collaborative programs of research in eating disorders 
(a)In generalThe Director of NIH, acting through the Director of the National Institute of Mental Health, the Director of the National Institute of Diabetes and Digestive and Kidney Diseases, the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development, the Director of the Office of Research on Women’s Health, and any other agencies or offices of the National Institutes of Health that the Director determines appropriate, in consultation with leading eating disorders researchers and clinicians, shall award grants and contracts to public or nonprofit private entities to pay all or part of the cost of planning, establishing, improving, and providing basic operating support for collaborative programs of research in eating disorders. 
(b)ResearchEach program established under subsection (a)— 
(1)shall conduct basic research, clinical research, or both into eating disorders; and 
(2)should conduct investigations into the cause, diagnosis, early detection, prevention and treatment of and recovery from eating disorders. 
(c)Coordination of programs 
(1)In generalThe Director of NIH shall, as appropriate, provide for the coordination of information among programs established under subsection (a), and centers of excellence that receive funding under section 499B, and ensure regular communication between such programs and centers. 
(2)Periodic reportsThe Director of NIH may require the periodic preparation of reports on the activities of the programs established under subsection (a) and the submission of such reports to the Director. 
(3)Collection and storage of dataThe Director of NIH shall establish and fund mechanisms and entities for collecting, storing, and coordinating data collected by the programs established under subsection (a) and data generated from public and private research partnerships. 
(d)OrganizationEach program that receives funding under subsection (a) shall be formed from a consortium of cooperating institutions, meeting such requirements as may be prescribed by the Director of NIH. 
(e)Number and duration 
(1)In generalThe Director shall provide for the establishment of not fewer than 4 programs under subsection (a). 
(2)DurationExcept as provided in paragraph (3), a grant or contract awarded under subsection (a) shall not exceed a period of 5 years. 
(3)Additional periods 
(A)ExtensionThe period of a grant or contract awarded under subsection (a) may be extended for 1 or more additional periods not exceeding 5 years if the operations of the program involved have been reviewed by an appropriate technical and scientific peer review group established by the Director of NIH and the group has recommended to the Director that such period should be extended. 
(B)AmountThe amount of any grant or contract under subsection (a) for an additional period described in subparagraph (A) shall not exceed $2,000,000 per fiscal year. 
(f)Rule of constructionNothing in this section shall be construed as precluding or otherwise affecting funding for any research on eating disorders in addition to the research funded under this section. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2010 through 2014. Amounts appropriated under this subsection shall be in addition to any other amounts appropriated for such purpose. . 
102.Eating disorders surveillance and research programTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end thereof the following: 
 
SPrograms relating to eating disorders 
399FF.Eating disorders surveillance and research program 
(a)National eating disorders surveillance program 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with leading eating disorders researchers and clinicians— 
(A)shall provide for the collection, analysis, and reporting of epidemiological data on eating disorders through the existing surveillance programs of the Centers, such as the Behavioral Risk Factor Surveillance System; 
(B)shall make recommendations to enhance existing surveillance programs of the Centers, such as the Behavioral Risk Factor Surveillance System, to more accurately collect epidemiological data on disordered eating and eating disorders; 
(C)may award grants and cooperative agreements and may provide direct technical assistance to eligible entities for the collection, analysis, and reporting of such data; and 
(D)shall examine and improve requirements for reporting deaths on death certificates to accurately account for those cases in which an eating disorder is the underlying or contributing cause of death. 
(2)EligibilityTo be eligible to receive a grant or cooperative agreement under paragraph (1)(B), an entity shall be a public or nonprofit private entity (including a health department of a State or political subdivisions of a State, a university, or any other educational institution), and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(b)Center of eating disorders epidemiology 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall establish a Center of Eating Disorders Epidemiology for the purpose of collecting and analyzing information on— 
(A)the number, incidence, incidence trends over time, correlates, mortality, and causes of eating disorders; 
(B)the effects of eating disorders on quality of life, including disability adjusted life years (DALY) and quality adjusted life years (QALY); and 
(C)economic analysis of the costs of eating disorders in the United States, including years of productive life lost, missed days of work, reduced work productivity, costs of medical and mental health treatment, prescriptions, other medications, hospitalizations, costs of medical and psychiatric comorbidities, costs to family, and costs to society. 
(2)Grants; cooperative agreementsThe Center of Eating Disorders Epidemiology under paragraph (1) shall be established and operated through the awarding of grants or cooperative agreements to one or more public or nonprofit private entities that conduct research, which may include a university or other educational entity. 
(3)RequirementsTo be eligible to receive a grant or cooperative agreement under paragraph (2), an entity shall submit to the Secretary an application containing such agreements and information as the Secretary may require, including an agreement that the Center of Eating Disorders Epidemiology will operate in accordance with the following: 
(A)The Center will collect, analyze, and report eating disorders data according to guidelines prescribed by the Director of the Centers for Disease Control and Prevention, after consultation with relevant State and local public health officials, private sector eating disorder researchers and clinicians, and advocates for those with eating disorders. 
(B)The Center will assist with the development and coordination of State eating disorders surveillance efforts within a region. 
(C)The Center will identify eligible cases and controls through its surveillance systems and conduct research into factors which may cause or increase the risk of eating disorders. 
(D)The Center will develop or extend an area of special research expertise (including genetics, environmental exposures, and other relevant research specialty areas). 
(c)ClearinghouseThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with leading eating disorders researchers and clinicians, shall carry out the following: 
(1)EstablishmentThe Secretary shall establish a clearinghouse within the Centers for Disease Control and Prevention for the collection and storage of data generated from the monitoring programs established under this section and part J of title IV. Through the clearinghouse, the Centers for Disease Control and Prevention shall serve as the coordinating agency for eating disorders surveillance activities. The functions of such clearinghouse shall include facilitating the coordination of research and policy development relating to the prevention, treatment, and epidemiology of eating disorders. 
(2)Facilitation of researchThe Secretary shall provide for the establishment of a program under which samples of tissues and genetic and other biological materials that are of use in research on eating disorders are donated, collected, preserved, and made available for such research. Such program shall be carried out in accordance with accepted scientific and medical standards for the donation, collection, and preservation of such samples, and shall be conducted so that the tissues and other materials saved, as well as any database compiled from such tissues and materials, are available to researchers at a reasonable cost. 
(3)CoordinationThe Centers for Disease Control and Prevention shall coordinate research and surveillance activities of such Centers with the National Institutes of Health, other appropriate Federal agencies, and interested nonprofit private entities, which shall be updated as determined appropriate by the Secretary. 
(d)DefinitionIn this section, the term eating disorder includes anorexia nervosa, bulimia nervosa, binge eating disorder, and eating disorders not otherwise specified (EDNOS), as defined in the fourth edition of Diagnostic and Statistical Manual of Mental Disorders. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $2,000,000 for each of fiscal years 2010 through 2014. . 
IIEducation and Prevention 
201.Study of mandatory BMI reporting in schoolNot later than 1 year after the date of the enactment of this Act, the Director of the Centers for Disease Control and Prevention, in consultation with the Secretary of Education and leading eating disorders researchers and clinicians, shall conduct a study and submit a report to the Congress on— 
(1)measuring the body mass index (in this section referred to as BMI) of students for those schools (at any level including pre-schools, kindergartens, elementary schools, secondary schools, and institutions of higher education) that are measuring the BMI of students; 
(2)the impacts (both positive and negative) on students of such measures, including unhealthy weight control behaviors, perceptions of body image, eating disorder symptoms, and the incidence of teasing or bullying based on body size; and 
(3)the impacts (both positive and negative) of reporting the results of such measures to the parents of such students. 
202.Training and education 
(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Office on Women’s Health of the Department of Health and Human Services and in consultation with the Secretary of Education and with the Task Force for Health Professions established under section 399Z(b) of the Public Health Service Act (as added by section 203(a)(2) of this Act), shall— 
(1)expand the BodyWise Handbook and related fact sheets and resource lists available on the public Internet site of the National Women’s Health Information Center sponsored by the Office on Women’s Health, to include— 
(A)updated findings and conclusions as needed; and 
(B)thorough information about eating disorders relating to males as well as females; 
(2)incorporate, as appropriate, information from such BodyWise Handbook and related facts sheets and resource lists into the curriculum of the BodyWorks obesity prevention program developed by the Office on Women’s Health and training modules used in such obesity prevention program; and 
(3)promote and make publicly available (whether through a public Internet site or other method that does not impose a fee on users) the BodyWise Handbook and related fact sheets and resource lists, as updated under paragraph (1), and the BodyWorks obesity prevention program, as updated under paragraph (2), including for purposes of educating universities and nonprofit entities on eating disorders. 
(b)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out subsection (a). 
203.Health professional education and training 
(a)Task force on eating disordersSection 399Z of the Public Health Service Act (42 U.S.C. 280h–3) is amended— 
(1)by redesignating subsection (b) as subsection (d); and 
(2)by inserting after subsection (a) the following new subsections: 
 
(b)Task force on eating disorders 
(1)EstablishmentThe Secretary, acting through the Administrator of the Health Resources and Services Administration and one or more of the centers of excellence receiving funds under section 499B(b), shall establish a Task Force for Health Professions (in this subsection referred to as the task force) comprised of experts in the field of eating disorders (including researchers, clinicians, care providers, and experts in eating disorders education and prevention), individuals with eating disorders, and individuals with family members who have eating disorders. 
(2)DutiesThe task force shall— 
(A)develop, based on the BodyWise Handbook and related fact sheets and resource lists available on the public Internet site of the National Women’s Health Information Center sponsored by the Office on Women’s Health of the Department of Health and Human Services and updated under section 202(a)(1) of the Federal Response to Eliminate Eating Disorders Act of 2009, an evidence-based or emerging best-practices training program for health professionals on eating disorders; and 
(B)award grants for implementation of such evidence-based training program; and 
(C)provide training and technical assistance to grant recipients. 
(3)ReportNot later than 6 years after the date of the enactment of this subsection, the task force shall submit to the Congress and make publicly available a report on the training program developed under paragraph (2) and the results achieved through grants awarded for implementation of such program. 
(c)DefinitionIn this section, the term eating disorder has the meaning given such term in section 399F. ; and 
(3)by amending subsection (d) (as so redesignated) to read as follows: 
 
(d)Authorization of appropriationsThere are authorized to be appropriated— 
(1)to carry out subsection (a), such sums as may be necessary for each of fiscal years 2010 through 2014; and 
(2)to carry out subsection (b), $10,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011 through 2014. . 
(b)Preference in making grants to schools of medicineSection 747(c)(3) of the Public Health Service Act (42 U.S.C. 293k(c)(3)) is amended by striking and victims of domestic violence and inserting victims of domestic violence, and individuals who suffer from eating disorders (as such term is defined in section 399FF). 
204.Education and training for all health professionalsSection 399Z of the Public Health Service Act (42 U.S.C. 280h–3), as amended by section 203(a), is further amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Grants regarding eating disorders 
(1)In generalThe Secretary may award grants to eligible entities to integrate training into existing curricula for primary care physicians and other licensed or certified health and mental health professionals on how to identify, refer, treat, and prevent eating disorders and aid individuals who suffer from eating disorders. 
(2)ApplicationAn entity that desires a grant under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a plan for the use of funds that may be awarded and an evaluation of the training that will be provided. 
(3)Use of fundsAn entity that receives a grant under this subsection shall use the funds made available through such grant to— 
(A)use the training program developed by the Task Force for Health Professions under subsection (b)(2)(A), evidence-based findings, promising emerging best practices, or recommendations that pertain to the prevention and treatment of eating disorders to conduct educational training and conferences, including Internet-based courses and teleconferences, on— 
(i)how to treat or prevent eating disorders; 
(ii)how to discuss varied strategies with patients from at-risk and diverse populations to promote positive behavior change and healthy lifestyles to prevent eating disorders; 
(iii)how to identify individuals with eating disorders, and those who are at risk for suffering from eating disorders and, therefore, at risk for related serious and chronic medical and mental health conditions; and 
(iv)how to conduct a comprehensive assessment of individual and familial health risk factors; and 
(B)evaluate and report to the Task Force for Health Professions on the effectiveness of the training provided by such entity in increasing knowledge and changing attitudes and behaviors of trainees. ; and 
(3)in subsection (e) (as so redesignated)— 
(A)in paragraph (1), at the end by striking and; 
(B)in paragraph (2), at the end by striking the period and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(3)to carry out subsection (c), $10,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011 through 2014. . 
205.Education and training for school and higher education professionals 
(a)Task Force on Eating Disorders Prevention in Educational Institutions 
(1)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services, in consultation with centers of excellence receiving funds under section 499B of the Public Health Service Act (as added by section 101 of this Act) and experts in eating disorder prevention and treatment, shall establish a Task Force on Eating Disorders Prevention in Educational Institutions (in this subsection referred to as the task force). 
(2)DutiesThe task force shall— 
(A)expand upon and incorporate information from the BodyWise eating disorder initiative implemented by the Office on Women’s Health of the Department of Health and Human Services to develop and provide training on eating disorders identification and prevention for students, faculty, coaches, and staff in kindergartens, elementary schools, secondary schools, and institutions of higher education; 
(B)develop a program of educational seminars on eating disorders identification and prevention for use by grant recipients under subsection (b); and 
(C)provide training to grant recipients under subsection (b) on implementing such a program, including by integration into existing applicable training curricula. 
(b)Grants 
(1)AuthorizationThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to eligible entities— 
(A)to conduct educational seminars on eating disorders identification and prevention; and 
(B)to make resources available to individuals affected by eating disorders. 
(2)Educational seminarsAs a condition on the receipt of a grant under this subsection, an eligible entity shall agree to conduct educational seminars under paragraph (1)(A)— 
(A)in accordance with the program developed under subsection (a)(2)(B) by the Task Force on Eating Disorders Prevention in Educational Institutions; and 
(B)taking into consideration educational materials made available through the BodyWise eating disorder initiative of the Department of Health and Human Services and relevant research on eating disorders. 
(3)Eligible entityIn this subsection, the term eligible entity means any State, territory, or possession of the United States, the District of Columbia, any Indian tribe or tribal organization (as defined in subsections (e) and (l), respectively, of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), or a public or private educational institution, including an institution of higher education. 
206.Eating disorder research and reportNot later than 18 months after the date of the enactment of this Act, the National Center for Education Statistics and the National Center for Health Statistics shall conduct a study on the impact of eating disorders on educational advancement and achievement. The study shall— 
(1)determine the prevalence of eating disorders among students and the morbidity and mortality rates associated with eating disorders; 
(2)evaluate the extent to which students with eating disorders are more likely to miss school, have delayed rates of social, emotional, and physical development, or have reduced academic performance; 
(3)report on current State and local programs to prevent eating disorders, as well as evaluate the value of such programs; and 
(4)make recommendations on measures that could be undertaken by the Congress, the Department of Education, States, and local educational agencies to strengthen eating disorder prevention and awareness programs. 
207.Public service announcements 
(a)In generalThe Director of the National Institute of Mental Health shall conduct a program of public service announcements to educate the public on— 
(1)the types of eating disorders; 
(2)the seriousness of eating disorders (including prevalence, comorbidities, and physical and mental health consequences); 
(3)how to detect, address, refer for help, and prevent eating disorders; 
(4)discrimination and bullying based on body size; 
(5)the effects of media on self esteem and body image; and 
(6)the signs and symptoms of eating disorders. 
(b)CollaborationThe Director of the National Institute of Mental Health shall conduct the program under subsection (a) in collaboration with— 
(1)centers of excellence receiving funds under section 499B of the Public Health Service Act, as added by section 101; and 
(2)community-based national nonprofit resources that— 
(A)support individuals affected by eating disorders; and 
(B)work to prevent eating disorders and address body image and weight issues. 
(c)Announcement requirementsIn carrying out the program of public service announcements required by subsection (a), the Director of the National Institute of Mental Health shall ensure that such announcements— 
(1)address the full spectrum of eating disorders for both sexes and a variety of ethnicities and age groups; 
(2)do not promote or aggravate eating disorders, such as by incorporating images, specific behaviors, or statistics that make eating disorders seem attractive; 
(3)feature— 
(A)real people who are or were affected by eating disorders, including individuals who have died of such disorders; and 
(B)not actors or models in place of such people; 
(4)make clear that— 
(A)eating disorders are not a choice, but are serious and often deadly illnesses; and 
(B)individuals affected by eating disorders need to seek help; and 
(5)provide information on how and where to seek help for the treatment of eating disorders. 
208.Sense of CongressIt is the sense of the Congress that— 
(1)federally funded campaigns to fight obesity should address eating disorders; and 
(2)federally funded studies on obesity should include questions relating to eating disorders. 
IIITreatment 
301.Coverage for treatment for eating disorders under group health plans, individual health insurance coverage, and FEHBP 
(a)Group health plans 
(1)Public Health Service Act amendmentsSubpart 2 of part A of title XXVII of the Public Health Service Act is amended by adding at the end the following new section: 
 
2708.Coverage for treatment for eating disorders 
(a)CoverageA group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, that provides medical and surgical benefits shall provide coverage for treatment for eating disorders consistent with the provisions of this section. 
(b)ProhibitionsA group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, shall not— 
(1)deny to an individual eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirement of this section; 
(2)deny coverage for treatment of eating disorders, including coverage for residential treatment of eating disorders, if such treatment is medically necessary in accordance with the Practice Guidelines for the Treatment of Patients with Eating Disorders, as most recently published by the American Psychiatric Association; 
(3)provide monetary payments, rebates, or other benefits to individuals to encourage such individuals to accept less than the minimum protections available under this section; 
(4)penalize or otherwise reduce or limit the reimbursement of a provider because such provider provided care to an individual participant or beneficiary in accordance with this section; 
(5)provide incentives (monetary or otherwise) to a provider to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section; or 
(6)deny to an individual participant or beneficiary continued eligibility to enroll or to renew coverage under the terms of the plan, solely because the individual was previously found to have an eating disorder or to have received treatment for an eating disorder. 
(c)Out-of-network providersIn the case of a group health plan, or health insurance issuer offering group health insurance coverage in connection with a group health plan, that provides both medical and surgical benefits and coverage for treatment for eating disorders, if the plan or coverage provides coverage for medical or surgical benefits provided by out-of-network providers, the plan or coverage shall provide coverage for treatment for eating disorders provided by out-of-network providers in a manner that is consistent with the requirements of this section. 
(d)Rule of constructionNothing in this section shall be construed as preventing a group health plan or issuer from imposing deductibles, coinsurance, or other cost-sharing in relation to treatment for eating disorders, except that such deductibles, coinsurance, or other cost-sharing may not be greater than the deductibles, coinsurance, or other cost-sharing imposed on other comparable medical or surgical services covered under the plan. 
(e)PreemptionNothing in this section shall be construed to preempt any State law in effect on the date of enactment of this section with respect to health insurance coverage that requires coverage of at least the coverage for treatment for eating disorders otherwise required under this section. 
(f)Eating disorders definedFor purposes of this section the term eating disorder includes anorexia nervosa, bulimia nervosa, and eating disorders not otherwise specified (EDNOS) (including binge eating disorder), as defined in the fourth edition of Diagnostic and Statistical Manual of Mental Disorders or such later edition as the Secretary may specify. . 
(2)ERISA amendments
(A)Subpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following new section: 
 
714.Coverage for treatment for eating disorders 
(a)CoverageA group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, that provides medical and surgical benefits shall provide coverage for treatment for eating disorders consistent with the provisions of this section. 
(b)ProhibitionsA group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, shall not— 
(1)deny to an individual eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirement of this section; 
(2)deny coverage for treatment of eating disorders, including coverage for residential treatment of eating disorders, if such treatment is medically necessary in accordance with the Practice Guidelines for the Treatment of Patients with Eating Disorders, as most recently published by the American Psychiatric Association; 
(3)provide monetary payments, rebates, or other benefits to individuals to encourage such individuals to accept less than the minimum protections available under this section; 
(4)penalize or otherwise reduce or limit the reimbursement of a provider because such provider provided care to an individual participant or beneficiary in accordance with this section; 
(5)provide incentives (monetary or otherwise) to a provider to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section; or 
(6)deny to an individual participant or beneficiary continued eligibility to enroll or to renew coverage under the terms of the plan, solely because the individual was previously found to have an eating disorder or to have received treatment for an eating disorder. 
(c)Out-of-network providersIn the case of a group health plan, or health insurance issuer offering group health insurance coverage in connection with a group health plan, that provides both medical and surgical benefits and coverage for treatment for eating disorders, if the plan or coverage provides coverage for medical or surgical benefits provided by out-of-network providers, the plan or coverage shall provide coverage for treatment for eating disorders provided by out-of-network providers in a manner that is consistent with the requirements of this section. 
(d)Rule of constructionNothing in this section shall be construed as preventing a group health plan or issuer from imposing deductibles, coinsurance, or other cost-sharing in relation to treatment for eating disorders, except that such deductibles, coinsurance, or other cost-sharing may not be greater than the deductibles, coinsurance, or other cost-sharing imposed on other comparable medical or surgical services covered under the plan. 
(e)PreemptionNothing in this section shall be construed to preempt any State law in effect on the date of enactment of this section with respect to health insurance coverage that requires coverage of at least the coverage for treatment for eating disorders otherwise required under this section. 
(f)Eating disorders definedFor purposes of this section the term eating disorder includes anorexia nervosa, bulimia nervosa, and eating disorders not otherwise specified (EDNOS) (including binge eating disorder), as defined in the fourth edition of Diagnostic and Statistical Manual of Mental Disorders or such later edition as the Secretary may specify. . 
(B)Section 732(a) of such Act (29 U.S.C. 1191a(a)) is amended by striking section 711 and inserting sections 711 and 714. 
(C)The table of contents in section 1 of such Act is amended by inserting after the item relating to section 713 the following new item: 
 
 
Sec. 714. Coverage for treatment for eating disorders.  . 
(3)Internal Revenue Code amendments
(A)Subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by inserting after section 9812 the following: 
 
9813.Coverage for treatment for eating disorders 
(a)CoverageA group health plan that provides medical and surgical benefits shall provide coverage for treatment for eating disorders consistent with the provisions of this section. 
(b)ProhibitionsA group health plan shall not— 
(1)deny to an individual eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirement of this section; 
(2)deny coverage for treatment of eating disorders, including coverage for residential treatment of eating disorders, if such treatment is medically necessary in accordance with the Practice Guidelines for the Treatment of Patients with Eating Disorders, as most recently published by the American Psychiatric Association; 
(3)provide monetary payments, rebates, or other benefits to individuals to encourage such individuals to accept less than the minimum protections available under this section; 
(4)penalize or otherwise reduce or limit the reimbursement of a provider because such provider provided care to an individual participant or beneficiary in accordance with this section; 
(5)provide incentives (monetary or otherwise) to a provider to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section; or 
(6)deny to an individual participant or beneficiary continued eligibility to enroll or to renew coverage under the terms of the plan, solely because the individual was previously found to have an eating disorder or to have received treatment for an eating disorder. 
(c)Out-of-network providersIn the case of a group health plan that provides both medical and surgical benefits and coverage for treatment for eating disorders, if the plan provides coverage for medical or surgical benefits provided by out-of-network providers, the plan or coverage shall provide coverage for treatment for eating disorders provided by out-of-network providers in a manner that is consistent with the requirements of this section. 
(d)Rule of constructionNothing in this section shall be construed as preventing a group health plan or issuer from imposing deductibles, coinsurance, or other cost-sharing in relation to treatment for eating disorders, except that such deductibles, coinsurance, or other cost-sharing may not be greater than the deductibles, coinsurance, or other cost-sharing imposed on other comparable medical or surgical services covered under the plan. 
(e)Eating disorders definedFor purposes of this section the term eating disorder includes anorexia nervosa, bulimia nervosa, and eating disorders not otherwise specified (EDNOS) (including binge eating disorder), as defined in the fourth edition of Diagnostic and Statistical Manual of Mental Disorders or such later edition as the Secretary may specify. . 
(B)The table of sections of such subchapter is amended by inserting after the item relating to section 9812 the following new item: 
 
 
Sec. 9813. Coverage for treatment for eating disorders.  . 
(C)Section 4980D(d)(1) of such Code is amended by striking section 9811 and inserting sections 9811 and 9813. 
(b)Application to individual health insurance coverage
(1)Part B of title XXVII of the Public Health Service Act is amended by inserting after section 2753 the following new section: 
 
2754.Coverage for treatment for eating disordersThe provisions of section 2708 shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market. . 
(2)Section 2762(b)(2) of such Act (42 U.S.C. 300gg–62(b)(2)) is amended by striking section 2751 and inserting sections 2751 and 2754. 
(c)Application under Federal Employees Health Benefits Program (FEHBP)Section 8902 of title 5, United States Code, is amended by adding at the end the following new subsection: 
 
(p)A contract may not be made or a plan approved which does not comply with the requirements of section 2708 of the Public Health Service Act. . 
(d)Effective Dates 
(1)The amendments made by subsections (a) and (c) shall apply with respect to group health plans and health benefit plans for plan years beginning on or after the date that is 6 months after the date of the enactment of this Act. 
(2)The amendments made by subsection (b) shall apply with respect to health insurance coverage offered, sold, issued, renewed, in effect, or operated in the individual market on or after the date that is 6 months after the date of the enactment of this Act. 
(e)Coordination of AdministrationThe Secretary of Labor, the Secretary of Health and Human Services, and the Secretary of the Treasury shall ensure, through the execution of an interagency memorandum of understanding among such Secretaries, that— 
(1)regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which two or more such Secretaries have responsibility under the provisions of this section (and the amendments made thereby) are administered so as to have the same effect at all times; and 
(2)coordination of policies relating to enforcing the same requirements through such Secretaries in order to have a coordinated enforcement strategy that avoids duplication of enforcement efforts and assigns priorities in enforcement. 
 
